SKEEL, J.
(concurring)
I concur with the judgment for the reason that §1346-4 GC provides just how an appeal from the decision of the Board to the Common Pleas Court shall be taken. This section in part reads as follows:
“* * * Such appeal shall be taken by the filing by appellant of a notice of appeal with the Clerk of such Court and with the Board of Review * *
The time within which such notice must be given is provided for in a preceding part of the section, as within thirty days after notice of the decision of the Board.
What the notice shall contain is provided for in the next following sentence:
“* * * Such notice of appeal shall set forth the decision appealed from and the errors therein complained of * *
When one feeling aggrieved by a decision of the Board has filed notice as thus provided for, the court’s jurisdiction has been invoked and the appeal perfected. All other provisions while mandatory upon the appellant are not jurisdictional.